EXHIBIT 10.5 SUPPLEMENTAL RETIREMENT PLAN FOR TEXTRON KEY EXECUTIVES As Amended and Restated Effective January 3, 2010 DC: 2560614-6 Supplemental Retirement Plan for Textron Key Executives As Amended and Restated Effective January 3, 2010 Table of Contents Introduction 1 Article I—Definitions 2 Average Compensation 2 Beneficiary 2 Board 2 Change in Control 2 Compensation 3 IRC 4 Key Executive 4 Normal Form of Benefit 4 Participant 4 Pension Plan 4 Plan 5 Separation From Service 5 Surviving Spouse 5 Textron 5 Textron Company 5 Total Disability 5 Article II—Benefit 5 Target Benefit 5 Reductions in Target Benefit 5 Early Retirement Factors 6 Payment of Benefits 7 Pre-Pension Surviving Spouse Annuity 9 Administrative Adjustments in Payment Date 9 Distribution Upon Change in Control 9 Supplemental Retirement Plan for Textron Key Executives Amended and RestatedJanuary 3, 2010 Table of Contents Page i Article III—Unfunded Plan 10 No Plan Assets 10 Top-Hat Plan Status 10 No Contributions 10 Article IV—Plan Administration 10 Plan Administrator’s Powers 10 Delegation of Administrative Authority 11 Tax Withholding 11 Use of Third Parties to Assist with Plan Administration 11 Proof of Right to Receive Benefits 11 Claims Procedure 12 Enforcement Following a Change in Control 13 Article V—Amendment and Termination 13 Amendment 13 Delegation of Amendment Authority 14 Termination 14 Distributions Upon Plan Termination 14 Article VI—Miscellaneous 14 Use of Masculine or Feminine Pronouns 14 Transferability of Plan Benefits 14 Section 409A Compliance 15 Controlling State Law 15 No Right to Employment 15 Additional Conditions Imposed 16 Supplemental Retirement Plan for Textron Key Executives Amended and RestatedJanuary 3, 2010 Table of Contents Page ii Supplemental Retirement Plan for Textron Key Executives As Amended and Restated Effective January 3, 2010 Introduction The Supplemental Retirement Plan for Textron Key Executives (the “Plan”) is an unfunded, nonqualified deferred compensation arrangement.The Plan provides supplemental retirement benefits for designated Key Executives of Textron and its affiliates.The Plan has been amended from time to time since the previous restatement.This restatement of the Plan reflects all amendments that are effective through the date of this restatement. Appendix A of the Plan sets forth the provisions of the Plan as in effect on October 3, 2004, when IRC Section 409A was enacted as part of the American Jobs Creation Act of 2004.Supplemental retirement benefits that were earned and vested (within the meaning of IRC Section 409A) before January 1, 2005, and any subsequent increase that is permitted to be included in these amounts under IRC Section 409A, are calculated and paid solely as provided in Appendix A, and are not subject to any other provisions of the Supplemental Retirement Plan for Textron Key Executives. Supplemental retirement benefits that were earned or vested after 2004 and before January 1, 2008, are subject to the provisions of IRC Section 409A.These supplemental retirement benefits are paid exclusively as provided in the Supplemental Retirement Plan for Textron Key Executives (not including any appendix to the Plan).Although the provisions of the Supplemental Retirement Plan for Textron Key Executives generally are effective as of January 1, 2009, the provisions that govern the distribution of benefits earned or vested after 2004 under the Plan are effective as of January 1, 2005, and the amended definition of “Compensation” is effective as of January 1, 2007. Supplemental Retirement Plan for Textron Key Executives Amended and RestatedJanuary 3, 2010 Page 1 Article I—Definitions Whenever used in this document, the following terms shall have the meanings set forth in this Article unless a contrary or different meaning is expressly provided: “Average Compensation” means the average of a Participant’s Compensation during the five consecutive years in which the Compensation is highest, determined using the same averaging methodology that is used to determine “Compensation Base” in Addendum A of the Textron Master Retirement Plan. “Beneficiary” means the person who is entitled under this Plan to receive a payment that would have been made to a Participant or Surviving Spouse during his or her lifetime, if the Participant or Surviving Spouse dies before the payment is made. “Board” means the Board of Directors of Textron. “Change in Control” means, for any Participant who was not an employee of a Textron Company on December 31, 2007: (a) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”) and of IRC Section 409A) other than Textron, any trustee or other fiduciary holding Textron common stock under an employee benefit plan of Textron or a related company, or any corporation which is owned, directly or indirectly, by the stockholders of Textron in substantially similar proportions as their ownership of Textron common stock becomes (other than by acquisition from Textron or a related company) the “beneficial owner” (as defined in Rule 13d-3 under the Act) of stock of Textron that, together with other stock held by such person or group, possesses more than 50% of the combined voting power of Textron’s then-outstanding voting stock, or acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person) beneficial ownership of stock of Textron possessing more than 30% of the combined voting power of Textron's then-outstanding stock, or acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person) all or substantially all of the total gross fair market value of all of the Supplemental Retirement Plan for Textron Key Executives Amended and RestatedJanuary 3, 2010 Page 2 assets of Textron immediately prior to such acquisition or acquisitions (where gross fair market value is determined without regard to any associated liabilities); or (b) a merger or consolidation of Textron with any other corporation occurs, other than a merger or consolidation that would result in the voting securities of Textron outstanding immediately before the merger or consolidation continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) 50% or more of the combined voting power of the voting securities of Textron or such surviving entity outstanding immediately after such merger or consolidation, or (c) during any 12-month period, a majority of the members of the Board is replaced by directors whose appointment or election is not endorsed by a majority of the members of the Board of Directors before the date of their appointment or election. Each of the events described above will be treated as a “Change in Control” only to the extent that it is a change in ownership, change in effective control, or change in the ownership of a substantial portion of Textron’s assets within the meaning of IRC Section 409A. For any Participant who was an employee of a Textron Company on December 31, 2007, the definition set forth above in this Section 1.04 shall be used to determine whether an event is a “Change in Control” to the extent that the event would alter the time or form of payment of the Participant’s benefit.To the extent that the event would cause any change in the Participant’s rights under the Plan that does not affect the status of the Participant’s benefit under IRC Section 409A (including, but not limited to, the enhancement or accelerated vesting of the Participant’s benefit, or restrictions on amendments to the Plan), the definition set forth in Section 5.04 of Appendix A shall be used to determine whether the event is a “Change in Control.” “Compensation” means a Participant’s annual compensation determined as follows: (a) For years after 2006, Compensation means eligible annual compensation as defined under the current benefit formula in the tax-qualified Pension Plan that covers the Participant, without regard to the statutory limits in IRC Section 401(a)(17) and IRC Section 415, subject to the modifications described in this Section 1.05(a).For any executive who was first awarded performance share units before October 27, 1999, Compensation shall include payments made under performance share units (regardless of when the units are awarded); but Compensation shall not include amounts Supplemental Retirement Plan for Textron Key Executives Amended and RestatedJanuary 3, 2010 Page 3 attributable to performance share units for any executive who was first awarded performance share units after October 26, 1999.Compensation shall include a Participant’s elective deferrals under the Deferred Income Plan for Textron Key Executives, the Textron Deferred Income Plan for Executives, and the Deferred Income Plan for Textron Executives (and, if applicable, shall also include the automatic deferral of a Participant’s performance share units or annual incentive bonus exceeding 100% of the target bonus), but only to the extent that these amounts would have been included in Compensation if they had not been deferred. (b) For any individual who participated in the Plan before 2007, Compensation for each year before 2007 shall be determined under Section 1.04 of Appendix A. (c) If a year before 2007 is included in the Participant’s Compensation Base under the Plan, and the Participant did not participate in the Plan before 2007, Compensation for that year shall be determined as provided in Section 1.05(a), above. “IRC” means the Internal Revenue Code of 1986, as amended.References to any section of the Internal Revenue Code shall include any final regulations interpreting that section. “Key Executive” means an employee of a Textron Company who has been and continues to be designated as a Key Executive by Textron’s Chief Executive Officer and Chief Human Resources Officer. “Normal Form of Benefit” means (a) a single life annuity for the life of the Participant, in the case of a Key Executive who became a Participant on or after July 23, 1998, and (b) a joint and 50% survivor annuity, in the case of a Key Executive who became a Participant before July 23, 1998. “Participant” means a Key Executive selected by Textron’s Chief Executive Officer (or, in the case of the Chief Executive Officer, selected by the Organization and Compensation Committee of the Board) for participation in this Plan. “Pension Plan” means a tax-qualified or nonqualified defined benefit plan maintained by a Textron Company (including any predecessor plans, but excluding this Plan) in which the Key Executive has participated.“Pension Plan” includes, but is not limited to, the Bell Helicopter Textron Retirement Plan (part of the Bell Helicopter Textron Master Retirement Plan), the Textron Pension Plan (Addendum A to the Textron Master Retirement Plan), and the Textron Spillover Pension Plan. Supplemental Retirement Plan for Textron Key Executives Amended and RestatedJanuary 3, 2010 Page 4 “Plan” means this Supplemental Retirement Plan for Textron Key Executives, as amended and restated from time to time. “Separation From Service” means a Participant’s termination of employment with all Textron Companies, other than by reason of death or Total Disability, that qualifies as a “separation from service” for purposes of IRC Section 409A. “Surviving Spouse” means the person to whom a Participant is married (in a marriage recognized under federal law) on the day of the Participant’s death while active or on the dates of the Participant’s retirement and death. “Textron” means Textron Inc., a Delaware corporation, and any successor of Textron Inc. “Textron Company” means Textron or any company controlled by or under common control with Textron within the meaning of IRC Section 414(b) or (c). “Total Disability” means physical or mental incapacity of a Participant who is employed by a Textron Company on the disability date, if the incapacity (a)enables the Participant to receive disability benefits under the Federal Social Security Act, and (b) also qualifies as a “disability” for purposes of IRC Section 409A(a)(2)(C). Article II—Benefit Target Benefit.Subject to Sections 2.02 and 2.03, the maximum benefit provided to a Participant who qualifies for benefits under this Plan is an annuity commencing upon Separation From Service or Total Disability equal to 50% of Average Compensation (the “Target Benefit”) less the offsets and adjusted by the Early Retirement Factors as set out below. Reductions in Target Benefit. (a) Prior Employers’ Plans.The Target Benefit shall be reduced by the monthly amount of any tax-qualified or nonqualified defined benefit payable to the Participant as a single life annuity at age 65 from a plan or arrangement sponsored by a prior employer other than a Textron Company.The monthly benefit payable under a prior employer plan shall be converted, if necessary, to a single life annuity commencing at age 65, using the actuarial assumptions or factors specified in the prior employer plan (or, if no conversion basis is available from the prior employer, using comparable actuarial assumptions or factors from Addendum A of the Textron Master Retirement Plan).It shall be the obligation of each Participant to disclose to Textron, before the Participant’s Separation Supplemental Retirement Plan for Textron Key Executives Amended and RestatedJanuary 3, 2010 Page 5 From Service, any amounts that might be used under this section to reduce the benefits provided by this Plan.Such disclosure shall include information on annuity payments and lump-sum cash payments from other plans. (b) Early Retirement Factors.The net Target Benefit after reduction for benefits provided under any prior employer plans shall then be multiplied by the Early Retirement Factor as set out in Section 2.03 below. (c) Pension Plans.The product of the net Target Benefit times the Early Retirement Factor shall then be reduced by any and all amounts payable to the Participant upon Separation From Service or Total Disability under any qualified or nonqualified Pension Plan.For purposes of the preceding sentence, the calculation shall be performed assuming that all benefits under this Plan and under any qualified or nonqualified Pension Plan commence on the first day of the month following the Participant’s Separation From Service or Total Disability, even if the commencement of the benefit is delayed by the Participant’s election or by the terms of the plan.The reduction shall be based on a benefit under each Pension Plan that is payable in the same form as the Participant’s Normal Form of benefit under this Plan; and the benefit under each Pension Plan shall be converted to that form and, if applicable, reduced for early commencement based on the actuarial assumptions and factors used in the Pension Plan.In the case of any Pension Plan that is part of the Textron Retirement Program, which is a tax-qualified floor-offset arrangement, the reduction in the net Target Benefit under this Plan shall be determined without taking into account any offset in the Pension Plan benefit for the value of the Participant’s account under the Textron Inc. Retirement Account Plan. Early Retirement Factors.The Participant’s benefits under this Plan shall be based on the Participant’s age at Separation From Service, Total Disability, or death, in accordance with the following schedule: Age at Retirement Early Retirement Factors 65
